173 S.W.3d 661 (2005)
Victoria L. HOWE, Petitioner/Respondent,
v.
Walter R. HOWE, Respondent/Respondent,
E. Darrell Davis, Special Commissioner, Third-Party Petitioner/Respondent,
v.
Victoria L. Howe, Third-Party Respondent/Respondent,
Walter R. Howe, Third-Party Respondent-Respondent/Appellant,
Ronald Howe and Mary Howe, Third-Party Respondents/Appellants, and
Bernard L. Terbrock, Third-Party Respondent/Respondent.
No. ED 85805.
Missouri Court of Appeals, Eastern District, Division Four.
October 18, 2005.
Byron Cohen, Clayton, MO, for appellant Walter R. Howe.
Michael Alan Graff, St. Louis, MO, for appellant Ronald and Mary Howe.
William Laird Hetlage, St. Louis, MO, for respondent Victoria L. Howe.
E. Darrell Davis, St. Charles, MO, pro se.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J. and SHERRI B. SULLIVAN, J.


*662 ORDER

PER CURIAM.
Ronald Howe and Mary Howe appeal from a judgment of the trial court adjudicating ownership and partition of a certain piece of property originally owned by Walter Howe, their son, and Victoria Howe, their former daughter-in-law. Walter Howe cross-appeals from the judgment. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err, and its judgment is supported by substantial evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).